DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 5/10/22, Applicant, on 8/9/22, amended claims. Claims 1-30 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim now recites “obtaining… a first plurality of historical task assignments assigned by a first pairing strategy; determining, by the at least one computer processor, a second pairing strategy for assigning tasks; and determining, by the at least one computer processor, a first performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments assigned by the first pairing strategy.” The omitted steps are: what the second pairing strategy even includes; the claim language has just muddied the 1st and 2nd pairing strategy in yet a different way than the previous claim set. Now, we measure the 2nd pairing strategy based on FIRST task assignments assigned by FIRST pairing strategy. It is unclear how to interpret the claim language, especially in light of the dependent claims. For example, claim 5 states the OPPOSITE of claim 1 – first performance measurement is based on a SECOND plurality of historical task assignments assigned by the first pairing strategy. Claim 6 also states that we have “first plurality” and “second plurality” of historical task assignments, but the claim 1 amendments in combination with claim 5 make both the 1st and 2nd historical task assignments based on the 1st strategy. The only explanation in the disclosure of the 1st performance based on the 2nd strategy is on page 3 as filed “In other embodiments, the first performance may be determined based in part further on a second plurality of historical task assignments assigned by the first pairing strategy.” Claim 8 states “task assignment system applies the second pairing strategy at least 90% of the time.” The claim 1, however, makes little logical sense – as it currently stands, it appears we score the 2nd pairing strategy based on the historical assignments of the 1st strategy – and it makes even less sense when we get to claim 5. It does not even require any performance related to the 2nd pairing strategy. Examiner suggests Applicant carefully review “first” and “second” throughout all the claims to ensure they make sense. Feel free to review aspects from paragraphs 34, 61 as published; and claims 5 and 8 to clarify the omitted relationships.
Claims 13 and 25 are rejected for the same reasons as claim 1.
Claims 2-12, 14-24, and 26-30 are rejected for depending from claims 1, 13, and 25.
Claims 7, 9, 19, and 21 are additionally rejected for as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 7 recites just “the first performance measurement.” However, claim 1 now states “first performance measurement of the second pairing strategy.” However, claim 7 states that it is a first performance measurement based “solely” on the 1st pairing strategy – so this is in direct conflict with claim 1.  
Claim 9 state that the assignments are “solely” the second pairing strategy or that method “applies the second pairing strategy 100% of the time.” This is illogical as claim 1 in its current form states that the assignment are based on the 1st strategy; but somehow according to claim 9, the 1st pairing strategy is never actually even utilized because it was “second pairing strategy 100% of the time”. It appears based on paragraph 34, 60-61, 67 as published the omitted steps relate to again benchmarking/relative performance/ “relative gain.” As best understood, Examiner suggests claim 7, 19 recite: “wherein the relative performance gain of the second pairing strategy is based solely on the first plurality of historical task assignments assigned by the second pairing strategy.” As best understood, Examiner suggests claim 9, 21 recite: “wherein the task assignment system applies the second pairing strategy 100% of the time and the performance of the first pairing strategy is then based on an estimated baseline performance to allow a benchmark for comparing the first pairing strategy to a second pairing strategy.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A method for benchmarking pairing strategies in a task assignment system, the method comprising: 
obtaining… a first plurality of historical task assignments assigned by a first pairing strategy;
determining, …, a second pairing strategy for assigning tasks;
determining,… , a first performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments assigned by the first pairing strategy, wherein the first performance measurement is determined by establishing… at least one connection between a task and an agent.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – matching callers/customers with agents to perform better (based on assessing performance under different assignment/pairing strategies), such as for more sales (par 59 as published – conversion rate)) or “mathematical concepts” (calculating performance of 2 different assignment strategies). The claim is currently just three steps for obtaining task assignment strategies, determining a second strategy, and determining a performance with some mix of 1st and 2nd strategies as best understood. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the relative performance.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A method for benchmarking pairing strategies in a task assignment system, the method comprising: 
obtaining, “by at least one computer processor communicatively coupled to and configured to operate in the task assignment system,” a first plurality of historical task assignments assigned by a first pairing strategy; (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – assign tasks and determine the performance);
determining, ‘by the at least one computer processor”, a second pairing strategy for assigning tasks; (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – assign tasks and determine the performance);
determining, “by the at least one computer processor,” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – assign tasks and determine the performance) a first performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments assigned by the first pairing strategy, wherein the first performance measurement is determined by establishing “in at least one switching component of the task assignment system,” at least one connection between a task and an agent. (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea – assign tasks and determine the performance; MPEP 2106.05h). 
These elements of “computer processor communicatively coupled to and configured to operate in the task assignment system” (treated as a computer); and “switching component of the task assignment system” (to establish connection between people – task and agent), amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” are “apply it” on a computer; and the reader and alert is “field of use” (MPEP 2106.05h). (See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, “establishing, in at least one switching component of the task assignment system, at least one connection between a task and an agent” is a conventional computer function (See MPEP 2106.05(II)(D) i. Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 13 is directed to a system at step 1, which is a statutory category. Claim 13 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. 
Independent claim 25 is directed to an article of manufacture (CRM) at step 1, which is a statutory category, claim 25 recites similar limitations as claim 1 [executing instructions stored on the CRM, so a computer determines performance of strategies] and is rejected for the same reasons at step 2a, prong one, 2a, prong 2, and step 2b. The claim is not patent eligible. 
Claims 2, 14, and 26 narrow the abstract idea by stating the name of the task assignment system as “contact center system.” To any extent this is intended to be a structural limitation, this is just “field of use” to have a computer determine the performance “in a contact center.” Claims 3, 15, 27; 4, 16, 28; 5, 17, 29; 11, 23 narrow the abstract idea by naming the strategies for task assignment and/or stating the performance is from historical assignments. Claims 6, 18, 30 narrow the abstract idea by explaining more details of how performance is calculated and considering “feasible” task-agent combinations. Claims 7, 19; 8, 20; 9, 21 narrow the abstract idea by stating the percentage of time one strategy or another is used for the assignment of agents (pairing strategy). Claims 10, 22; 12, 24 narrow the abstract idea by stating some calculations involved (weighting or unweighting) for the performance determination. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Concerning claim 1, Chishti ‘671 discloses:
A method for benchmarking pairing strategies in a… assignment system (Chishti ‘671 see par 41 - In some embodiments, a contact center may switch (or "cycle") periodically among at least two different pairing strategies (e.g., between FIFO and PBR; between PBR and BP; among FIFO, PBR, and BP). Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. Relative performance of one strategy may be benchmarked against the other), the method comprising: 
obtaining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system (Chishti ‘671 – see par 118 - This input data processing and output data generation may be implemented in hardware or software. For example, specific electronic components may be employed in a behavioral pairing module or similar or related circuitry for implementing the functions associated with behavioral pairing in a contact center Alternatively, one or more processors operating in accordance with instructions may implement the functions associated with behavioral pairing in a contact center system.), a first plurality of historical task assignments assigned by a first pairing strategy (Chishti ‘671 see par 41 - Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. By tracking which interactions produced which results, the contact center may measure the performance attributable to a first strategy (e.g., FIFO) and the performance attributable to a second strategy (e.g., PBR); see claim 1 “partitioning, by the at least one computer processor, for each contact, the associated plurality of historical assignments into a first associated subset assigned using a first pairing strategy and a second associated subset assigned using a second pairing strategy”);
determining, by the at least one computer processor, a first performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments assigned by the first pairing strategy (Examiner interprets this to mean that a portion, such as claim 8 limitations, are 90% of assignments use the 2nd pairing strategy Chishti 2017/0366671 – See par 41 - Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. By tracking which interactions produced which results, the contact center may measure the performance attributable to a first strategy (e.g., FIFO) and the performance attributable to a second strategy (e.g., PBR); See par 49 - the contact center may prefer a higher duty cycle (e.g., 60%, 70%, 80%, 90%, etc.) representing more time (or proportion of contacts) paired using the higher-performing pairing strategy).
Chishti ‘671 does not explicitly disclose that the pairing of contacts with agents in a contact center (calls, chat sessions, emails) (See par 33-37) is a “task” [recited a few times in the claim]. To any extent a “task” is not disclosed, Chishti ‘795 discloses that assigning callers to agents are “tasks” (Chishti ‘795 - See col. 5, lines 8-18 – “One example of a task assignment system is a contact center (e.g., a call center). In a call center, a finite number of agents are available during a given shift or other period of time, and a finite number of callers call into the call center during the shift. Each caller, with various needs and reasons for calling, represents a task assigned to one of the call center agents”). 
Chishti ‘671 and Chishti ‘795 disclose:
wherein the first performance measurement is determined by establishing, in at least one switching component of the task assignment system, at least one connection between a task and an agent (Chishti ‘671 par 72 - At block 450, the contact may be paired to an available agent using the selected pairing strategy. When a contact has been paired with an available agent, components of the contact center system (e.g., switches, routers) may connect the contact to the agent; see par 85, 89, FIG. 6 - The central switch 610 may include contact routing hardware and software for helping to route contacts among one or more contact centers, or to one or more PBX/ACDs or other queuing or switching components within a contact center).
 Both Chishti ‘671 and Chishti ‘795 are analogous art as they are directed to assigning callers/people to agents using different strategies (See Chishti ’671 par 34-36; Chishti ‘795 col. 5, lines 8-18). Chishti ‘671 discloses that the pairing of contacts with agents in a contact center (calls, chat sessions, emails) (See par 33-37). Chishti ‘795 improves upon Chishti ‘671 by explicitly disclosing that matching customer issues/calls to agents can be “tasks” (See Chishti ‘795 col. 5, lines 8-18). One of ordinary skill in the art would be motivated to further include considering the matching to agents as tasks to efficiently improve upon the matching of agents to customer issues/calls. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of benchmarking pairing strategies in Chishti ‘671 to further explicitly indicate that the pairings are for tasks as disclosed in Chishti ‘795, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 13, Chishti ‘671 and Chishti ‘795 disclose:
A system for benchmarking pairing strategies in a task (Chishti ‘795 - See col. 5, lines 8-18 – “One example of a task assignment system is a contact center (e.g., a call center ) assignment system (Chishti ‘671 see par 41 - In some embodiments, a contact center may switch (or "cycle") periodically among at least two different pairing strategies (e.g., between FIFO and PBR; between PBR and BP; among FIFO, PBR, and BP). Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. Relative performance of one strategy may be benchmarked against the other) comprising: 
at least one computer processor communicatively coupled to and configured to operate in the task assignment system, wherein the at least one computer processor is further configured (Chishti ‘671 – see par 118 - This input data processing and output data generation may be implemented in hardware or software. For example, specific electronic components may be employed in a behavioral pairing module or similar or related circuitry for implementing the functions associated with behavioral pairing in a contact center Alternatively, one or more processors operating in accordance with instructions may implement the functions associated with behavioral pairing in a contact center system; see par 15 – processor communicatively coupled to and configured to operate in the contact center system; Chishti ‘795 – See Col. 3, lines 36-41 – system comprising computer communicatively coupled to a task assignment system) to: 
obtain a first plurality of historical task assignments assigned by a first pairing strategy (Chishti ‘671 see par 41 - Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. By tracking which interactions produced which results, the contact center may measure the performance attributable to a first strategy (e.g., FIFO) and the performance attributable to a second strategy (e.g., PBR); see claim 1 “partitioning, by the at least one computer processor, for each contact, the associated plurality of historical assignments into a first associated subset assigned using a first pairing strategy and a second associated subset assigned using a second pairing strategy”);
	determine a second pairing strategy for assigning tasks (Chishti ‘671 – see par 41 - In some embodiments, a contact center may switch (or "cycle") periodically among at least two different pairing strategies (e.g., between FIFO and PBR; between PBR and BP; among FIFO, PBR, and BP). see par 46 - the order in which pairing strategies are used within each period may change. For example, as shown in FIG. 1B, the order in which pairing strategies are used has been reversed from the order shown in FIG. 1A. Specifically, the contact center may start with the second pairing strategy (e.g., FIFO or PBR) for the first five minutes, then switch to the first pairing strategy (BP) for the following five minutes.);
determine a first performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments assigned by the first pairing strategy (Examiner interprets this to mean that a portion, such as claim 8 limitations, are 90% of assignments use the 2nd pairing strategy Chishti 2017/0366671 – See par 41 - Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. By tracking which interactions produced which results, the contact center may measure the performance attributable to a first strategy (e.g., FIFO) and the performance attributable to a second strategy (e.g., PBR); See par 49 - the contact center may prefer a higher duty cycle (e.g., 60%, 70%, 80%, 90%, etc.) representing more time (or proportion of contacts) paired using the higher-performing pairing strategy).
Chishti ‘671 and Chishti ‘795 disclose:
wherein the first performance measurement is determined by establishing, in at least once switching component of the task assignment system, at least one connection between a task and an agent (Chishti ‘671 par 72 - At block 450, the contact may be paired to an available agent using the selected pairing strategy. When a contact has been paired with an available agent, components of the contact center system (e.g., switches, routers) may connect the contact to the agent; see par 85, 89, FIG. 6 - The central switch 610 may include contact routing hardware and software for helping to route contacts among one or more contact centers, or to one or more PBX/ACDs or other queuing or switching components within a contact center).
The remaining limitations are similar to claim 1. Claim 13 is rejected over Chishti ’671 and Chishti ‘795 for the same reasons as claim 1.
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1.

Concerning independent claim 25, Chishti ‘671 and Chishti ‘795 disclose:
An article of manufacture for benchmarking pairing strategies in a task (Chishti ‘795 - See col. 5, lines 8-18 – “One example of a task assignment system is a contact center (e.g., a call center)) assignment system (Chishti ‘671 see par 41 - In some embodiments, a contact center may switch (or "cycle") periodically among at least two different pairing strategies (e.g., between FIFO and PBR; between PBR and BP; among FIFO, PBR, and BP). Additionally, the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. Relative performance of one strategy may be benchmarked against the other) comprising: 
a non-transitory processor readable medium; and 
instructions stored on the medium;
wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the task assignment system and thereby cause the at least one computer processor to operate so as to: (Chishti ‘671 – see par 16 - In another particular embodiment, the techniques may be realized as an article of manufacture for benchmarking pairing strategies in a contact center system comprising: a non-transitory computer processor readable medium; and instructions stored on the medium; wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the contact center system; Chishti ‘795 – See Col. 3, lines 36-41 – system comprising computer communicatively coupled to a task assignment system). 
The remaining limitations are similar to claim 1 and claim 13. Claim 25 is rejected over Chishti ’671 and Chishti ‘795 for the same reasons as claim 1 and claim 13.
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1 and claim 13.

	Concerning claim 2, Chishti ’671 discloses:
The method of claim 1, wherein the task assignment system is a contact center system (Chishti 207/0366671 – See par 33-34 contact center algorithmically assigns contacts to agents available to handle those contacts; see par 39 - Contact centers may measure performance based on a variety of metrics. For example, a contact center may measure performance based on one or more of sales revenue, sales conversion rates, customer retention rates, average handle time, customer satisfaction (based on, e.g., customer surveys), etc. Regardless of what metric or combination of metrics a contact center uses to measure performance, or what pairing strategy (e.g., FIFO, PBR, BP) a contact center uses, performance may vary over time.).
	Claims 14 and 26 are rejected for the same reasons as claim 2. 

	Concerning claim 3, Chishti ’671 discloses:
The method of claim 1, wherein the first pairing strategy is a first-in, first-out strategy (Chishti 2017/0366671 – See par 34 - In some typical contact centers, contacts are assigned to agents ordered based on time of arrival, and agents receive contacts ordered based on the time when those agents became available. This strategy may be referred to as a “first-in, first-out”, “FIFO”).
Claims 15 and 27 are rejected for the same reasons as claim 3.

	Concerning claim 4, Chishti ’671 discloses:
The method of claim 1, wherein the second pairing strategy is a behavioral pairing strategy (Chishti 2017/0366671 – See par 36 - For yet another example, some contact centers may use a “behavioral pairing” or “BP” strategy, under which contacts and agents may be deliberately (preferentially) paired in a fashion that enables the assignment of subsequent contact-agent pairs such that when the benefits of all the assignments under a BP strategy are totaled they may exceed those of FIFO and PBR strategies. BP is designed to encourage balanced utilization of agents within a skill queue while nevertheless simultaneously improving overall contact center performance beyond what FIFO or PBR methods will allow).
Claims 16 and 28 are rejected for the same reasons as claim 4.
	
Concerning claim 5, Chishti ’671 discloses:
The method of claim 1, wherein determining the first performance measurement is further based at least in part on a second plurality of historical task assignments assigned by the first pairing strategy (Chishti 2017/0366671 – see par 8 - an associated plurality of historical contact assignments; determining, by the at least one computer processor, for each contact, an associated outcome value; partitioning, by the at least one computer processor, for each contact, the associated plurality of historical assignments into a first associated subset assigned using a first pairing strategy and a second associated subset assigned using a second pairing strategy; See FIG. 5 – different pairings get different assignments; See par 49-50 – using one strategy (e.g. FIFO) 80% of the time; the other 20% using second pairing strategy).
Claims 17 and 29 are rejected for the same reasons as claim 5.

Concerning claim 6, Chishti ‘671 discloses:
The method of claim 5, further comprising improving, by the at least one computer processor, a pairing model of the second pairing strategy… (Chishti ‘671 see par 82 -B y associating the pairing strategy with the outcome as in, for example, benchmarking methods 400 and 500, the outcomes associated with each pairing strategy may be measured (e.g., averaged, accumulated), and the relative performance of each pairing strategy may be measured (e.g., the relative overall performance gain attributable to pairing using BP instead of pairing using FIFO). For example, the data may be used to assess the strength of one pairing module over another. For another example, the data may be used to improve the strength of a BP module by providing "BP on" and "BP off" (e.g., FIFO) contact-agent interaction records to enhance the artificial intelligence in the system).
Chishti ‘671 discloses using one strategy 80% of the time, the other 20% of the time (See par 49-50). Chishti also discloses using benchmarking data to improve strength of a BP module strategy and contact-agent interaction records to enhance the AI in the system (See par 82). However, Chishti ‘671 does not explicitly disclose the limitations.
Chishti ‘795 discloses:
The method of claim 5, further comprising improving, by the at least one computer processor, a pairing model of the second pairing strategy by “determining, based on both the first plurality of historical task assignments and the second plurality of historical task assignments, a performance measurement for each of a plurality of feasible task-agent combinations” (Chishti ‘795 See col. 8, lines 47-67; col. 9, lines 1-15- In some embodiments, agents and/or task types may be ordered according to some information about the agents or the task types (e.g., a diagonal BP model) (See FIG. 3); there can be preferred pairings of agents and contacts based on interaction of “task type” and particular agent where the interaction is the “expected conversion rate”, cost, etc; see col. 12, lines 20-25 - Comparing the expected performance of ≈48% to the underlying performance of ≈41% shown with reference to expected performance estimation 400A (FIG. 4A), the expected improvement (or expected “gain”) provided by this diagonal BP strategy over the underlying strategy may be approximately 17%. See col. 14, lines 24-34 - the underlying task assignment strategy may have been FIFO, which resulted in historical assignments that were distributed relatively uniformly throughout the space of possible pairings).
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1. Chishti ‘671 discloses using one strategy 80% of the time, the other 20% of the time (See par 49-50). Chishti also discloses using benchmarking data to improve strength of a BP module strategy and contact-agent interaction records to enhance the AI in the system (See par 82). Chishti ‘795 improves upon Chishti ‘671 by explicitly disclosing evaluating the improved performance of the different possible agent pairings, based on agent or task types (See Chishti ‘795 col. 8-9, 12, 14). One of ordinary skill in the art would be motivated to further include considering the possible pairings of agents and contacts, such as based on task type or agent type (Col. 8-9), to efficiently improve upon the matching of agents to customer issues/calls. 
Claims 18 and 30 are rejected for the same reasons as claim 6.

	Concerning claim 7, Chishti ‘671 discloses having different cycles of time for different strategies (See par 47-52) even stating it could be 90%. However, Chishti ‘671 does not disclose the limitations.
	Chishti ‘795 discloses:
The method of claim 1, wherein the first performance measurement is based solely on the first plurality of historical task assignments assigned by the first pairing strategy (Chishti 10,116,795 – See Col. 7, lines 66-67; Col. 8, lines 1-8 - the expected performance estimation module 160 may output or otherwise report or use the estimated expected performance. The estimated expected performance may be used to assess the quality of the task assignment strategy to determine, for example, whether a different task assignment strategy (or a different pairing model) should be used, or to predict the expected overall performance (or performance gain) that may be achieved within the task assignment system 100 when it is optimized or otherwise configured to use the task assignment strategy; Col. 11, lines 50-64 - An insight for validating a task assignment strategy with historical assignment data is that the set of historical assignments can be sampled (or weighted, etc.) according to how likely it would have occurred had the task assignment system been running the pairing strategy being validated instead of the underlying pairing strategy that produced the historical assignments.).
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1. Chishti ‘671 discloses having different cycles of time for different strategies (See par 40, 47-52) even stating it could be 90%. Chishti ‘795 improves upon Chishti ‘671 by explicitly disclosing evaluating the one pairing strategy “instead” of another that produced the assignments to determine expected overall performance gain (See Chishti ‘795 col. 7-8, 11). One of ordinary skill in the art would be motivated to further include considering a different strategy “instead of” the original one to efficiently assess the performance improvement of the strategy. 
Claim 19 is rejected for the same reasons as claim 7.

Concerning claim 8, Chishti ‘671 discloses:
The method of claim 1, wherein the task assignment system applies the second pairing strategy at least 90% of the time (Christi 2017/0366671 – See par 49 - the contact center may prefer a higher duty cycle (e.g., 60%, 70%, 80%, 90%, etc.) representing more time (or proportion of contacts) paired using the higher-performing pairing strategy. FIG. 2A shows an example of a ten-minute period with an 80% duty cycle. For the first eight minutes (e.g., 9:00-9:08 AM), the first pairing strategy (e.g., BP) may be used; See par 82 - By associating the pairing strategy with the outcome as in, for example, benchmarking methods 400 and 500, the outcomes associated with each pairing strategy may be measured (e.g., averaged, accumulated)).
Claim 20 is rejected for the same reasons as claim 8.

	Concerning claim 9, Chishti ‘671 discloses having different cycles of time for different strategies (See par 47-52) even stating it could be 90%. However, Chishti ‘671 does not disclose the limitations.
	Chishti ‘795 discloses:
The method of claim 1, wherein the task assignment system applies the second pairing strategy 100% of the time (Chishti 10,116,795 – See Col. 7, lines 66-67; Col. 8, lines 1-8 - the expected performance estimation module 160 may output or otherwise report or use the estimated expected performance. The estimated expected performance may be used to assess the quality of the task assignment strategy to determine, for example, whether a different task assignment strategy (or a different pairing model) should be used; Col. 11, lines 50-64 - An insight for validating a task assignment strategy with historical assignment data is that the set of historical assignments can be sampled (or weighted, etc.) according to how likely it would have occurred had the task assignment system been running the pairing strategy being validated instead of the underlying pairing strategy that produced the historical assignments).
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1 and claim 7.
Claim 21 is rejected for the same reasons as claim 9.

Concerning claim 10, Chishti ‘671 discloses having different cycles of time for different strategies (See par 49) even stating that it cycles between strategies and one may be “expected” to perform better than another. However, Chishti ‘671 does not disclose the limitations.
	Chishti ‘795 discloses:
The method of claim 1, wherein determining the first performance measurement further comprises weighting the first plurality of historical task assignments according to an expected distribution of task assignments when using the first pairing strategy (Chishti 10,116,795 – Col. 15, lines 37-46 - expected performance may be estimated more accurately by weighting each horizontal slice of historic assignments proportionally according to the number of historic assignments found within a given slice. Reweighting the subset of historic assignments in this way (i.e., “Task Percentile Correction” or “TP Correction”, or for a contact center context, “Contact Percentile Correction” or “CP Correction”) may remove the bias from the underlying task/contact prioritization strategy, yielding a more accurate estimate of expected performance).
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1. Chishti ‘671 discloses having different cycles of time for different strategies (See par 49) even stating that it cycles between strategies and one may be “expected” to perform better than another. Chishti ‘795 improves upon Chishti ‘671 by explicitly disclosing evaluating the one pairing strategy by weighting assignments to determine expected overall performance gain (See Chishti ‘795 col. 7-8, 11; col. 15, lines 37-46). One of ordinary skill in the art would be motivated to further include considering a different strategy by weighting the assignments to efficiently assess the performance improvement of the strategy. 
Claim 22 is rejected for the same reasons as claim 10.

	Concerning claim 11, Chishti discloses:
The method of claim 1, further comprising determining, by the at least one computer processor, a second performance measurement of the second pairing strategy based at least in part on the first plurality of historical task assignments (Chishti – See par 41 - the outcome of each contact-agent interaction may be recorded along with an identification of which pairing strategy (e.g., FIFO, PBR, or BP) had been used to assign that particular contact-agent pair. By tracking which interactions produced which results, the contact center may measure the performance attributable to a first strategy (e.g., FIFO) and the performance attributable to a second strategy (e.g., PBR). In this way, the relative performance of one strategy may be benchmarked against the other; See also par 82 – relative performance of each strategy may be measured).
Claim 23 is rejected for the same reasons as claim 11.

	Concerning claim 12, Chishti ‘671 discloses having different cycles of time for different strategies (See par 49) even stating that it cycles between strategies and one may be “expected” to perform better than another. Chishti discloses “weighting” different iterations (See par 117) and determining performance attributable to a second strategy (See par 41 – see claim 11 rejection above). However, Chishti ‘671 does not disclose the limitations.
	Chishti ‘795 discloses:
The method of claim 11, wherein the first plurality of historical task assignments are weighted for determining the first performance measurement of the second pairing strategy, and the first plurality of historical task assignments are unweighted for determining the second performance measurement of the second pairing strategy (Chishti 10,116,795 –Col. 15, lines 37-46 - expected performance may be estimated more accurately by weighting each horizontal slice of historic assignments proportionally according to the number of historic assignments found within a given slice. see col. 19, lines 55-67 - At block 620B, a weighting of at least one of the plurality of historical assignments based on a strategy for paring agents with tasks may be determined. In some embodiments, a weighting may be assigned to all of the historical assignments received at block 610. In some embodiments, a weighting of zero may be assigned to some of the historical assignments).
It would have been obvious to combine Chishti ’671 and Chishti ‘795 for the same reasons as discussed with regards to claim 1.
Claim 24 is rejected for the same reasons as claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner notes the situation here is that the application here, in light of the 112b rejection as best understood, covers any performance determination of an assignment strategy and/or benchmarking/comparison between performance strategies. Applicant has many other applications patented or pending involving more narrow aspects of the exact same limitations. The application here is so broad as to cause a problem with the 28 patents/applications listed below.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. Chishti 9,712,676 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘676 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Chishti 10,142,473 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘473 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. Chishti 9,692,898 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘898 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Chishti 9,774,740 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘740 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Rizvi 9,692,899 [same assignee] in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘899 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). In addition, Rivzi ‘899 recites “a plurality of contact center switches” in claim 6 which corresponds to the last limitation in claim 1 here.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. Kan 9,924,041 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘041 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. Chishti 10,509,669 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘669 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). [Wingdings font/0xE0] In addition, Chishti ‘669 recites “wherein the pairing comprises establishing, by a switch of the task assignment system, a connection between each of the first plurality of historical task assignments” in claim 1 which corresponds to the last limitation in claim 1 here (see revised rejection above)
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. Chishti 10,110,746 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘746 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. Chishti 10,375,246 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘246 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). In addition, Chishti ‘246 recites “establishing, in a switch of the task assignment system, a connection between a task and an agent based upon the preferred task assignment strategy” in claim 1 which corresponds to the last limitation in claim 1 here.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. Chishti 10,867,263 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘263 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). In addition, Chishti ‘263 recites “wherein the pairing comprises establishing, in a switch of the at least one task assignment module, a communications connection between the task and each of the agents in the sequence based at least in part upon the behavioral pairing strategy” in claim 1 which corresponds to the last limitation in claim 1 here
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. Chishti 10,708,430 in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘430 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of:
U.S. Patent No. Chishti 10,320,986; 
Chishti 10,326,882
Xie 10,567,586 [same assignee] 
Spottiswoode 8,788,100 [same assignee] 
Chishti 8,724,797 
Spottiswoode 10,334,107 
Chishti 9,712,676 
Kan 10,027,812 
Chishti 9,955,013 
Chishti 10,116,795 
Kan 10,509,671 
Delellis 10,867,263 [same assignee] 
Chishti 10,298,762
in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims here cover any performance of pairing strategies. Claims of the ‘430 patent also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1). To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). Notably, Chishti 10,326,882 claim 1 (“establishing, by a switch of the contact center system, a communications channel between a waiting contact and an available agent”);  [Wingdings font/0xE0] Spottiswoode 10,334,107 claim 1 (“stablishing, by the at least one computer processor, in a switch module of the contact center system, a communication channel between communication equipment of the selected contact or agent and communication equipment of one of the first individual and the second individual”), [Wingdings font/0xE0] Chishti 10,116,795 claim 1 “establishing, by the at least one computer processor, in a switch of the task assignment system, a connection between an agent and a task”; [Wingdings font/0xE0] Chishti 10,298,762 claim 1 “contact assignments is based upon a connection, previously established by a switch of the contact center system, between an associated one of the plurality of contacts and a respective agent”; [Wingdings font/0xE0] Kan 10,509,671 claim 1 “establishing, by the at least one computer processor, in a switch of the task assignment system, a connection between an agent and a task”; [Wingdings font/0xE0] Chishti 10,320,986 claim 1 “establishing, by a switch of the contact center system, a connection between a contact and an agent”; [Wingdings font/0xE0] Delellis 10,867,263 claim 1 “stablishing, in a switch of the at least one task assignment module, a communications connection between the task and each of the agents” (see revised rejection).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-30 of this application is patentably indistinct from claims of Application No. 16/551,825; 17/162,133; 17/163,668; 17/576,379. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 
16/551,285 Delker 2021/0067627 [same assignee]
17/162,133 Khatri 2021/0243303 [same assignee]
17/163,668 Chishti 2021/0241201 
17/576,379 Chishti 2022/0141339 
in view of Chishti ‘671 (US 2017/0366671) and Chishti ‘795 (US 10,116,795). This is a provisional nonstatutory double patenting rejection. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: Claims of the applications also cover more specific limitations regarding performance of pairing strategies (see e.g. claim 1) and/or comparing/benchmarking performance of pairing/assignment strategies.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 112b issues, Applicant states additional steps are recited. Remarks, page 11. Unfortunately, Examiner is still unable to follow the claim language, as the claims are inconsistent with each other and keep mixing up the 1st and 2nd recitations. Applicant is encouraged to check the dependent claims as well and ensure that the claims are consistent. Applicant is invited to request an interview if, for example, they think that would be helpful to review a new proposed claim. 
With respect to double patenting, for 9,712,676, Applicant requests double patenting rejections be held in abeyance until all issues resolved and states that the amended limitations are not in ‘676. Remarks, page 12. In response, Examiner respectfully disagrees. It is a double patenting rejection in combination with secondary references. The limitations here are still encompassed by those claims, and the new limitations are obvious over the secondary references. Applicant makes similar arguments for: 10,142,473 (Remarks page 13); 9,692,898 (Remarks page 13-14); 9,774,740 (remarks page 14-15); 9,692,899 (Remarks page 15-16)[Wingdings font/0xE0] notably, Rivzi ‘899 recites “a plurality of contact center switches” in claim 6 which corresponds to the last limitation in claim 1 here (see revised rejection above); 9,924,041 (remarks page 16-17); 10,509,669 (Remarks page 17-18) [Wingdings font/0xE0] notably, Chishti ‘669 recites “a plurality of contact center switches” which corresponds to the last limitation in claim 1 here (see revised rejection above); 10,110,746 (remarks page 18-19); 10,375,246 (remarks pages 19-20) [Wingdings font/0xE0] notably, Chishti ‘246 recites “establishing, in a switch of the task assignment system, a connection between a task and an agent based upon the preferred task assignment strategy” in claim 1 which corresponds to the last limitation in claim 1 here (see revised rejection above); 10,867,263 (remarks, page 20-21) [Wingdings font/0xE0] notably, Chishti ‘263 recites “wherein the pairing comprises establishing, in a switch of the at least one task assignment module, a communications connection between the task and each of the agents in the sequence based at least in part upon the behavioral pairing strategy” in claim 1 which corresponds to the last limitation in claim 1 here; 10,708,430 (remarks page 21-22); 16/551,285 Delker 2021/0067627; 17/162,133 Khatri 2021/0243303; 17/163,668 Chishti 2021/0241201; 1/576,379 Chishti 2022/0141339 (Remarks, pages 24).
10,320,986, 10,326,882, 10,567,586, 8,788,100, 8,724,797, 10,334,107, 9,712,676, 10,027,812, 9,955,013, 10,116,795, 10,509,671, 10,867,263, 10,298,762 (remarks page 22-23) [Wingdings font/0xE0] Notably, Chishti 10,326,882 claim 1 (“establishing, by a switch of the contact center system, a communications channel between a waiting contact and an available agent”);  [Wingdings font/0xE0] Spottiswoode 10,334,107 claim 1 (“stablishing, by the at least one computer processor, in a switch module of the contact center system, a communication channel between communication equipment of the selected contact or agent and communication equipment of one of the first individual and the second individual”), [Wingdings font/0xE0] Chishti 10,116,795 claim 1 “establishing, by the at least one computer processor, in a switch of the task assignment system, a connection between an agent and a task”; [Wingdings font/0xE0] Chishti 10,298,762 claim 1 “contact assignments is based upon a connection, previously established by a switch of the contact center system, between an associated one of the plurality of contacts and a respective agent”; [Wingdings font/0xE0] Kan 10,509,671 claim 1 “establishing, by the at least one computer processor, in a switch of the task assignment system, a connection between an agent and a task”; [Wingdings font/0xE0] Chishti 10,320,986 claim 1 “establishing, by a switch of the contact center system, a connection between a contact and an agent”; [Wingdings font/0xE0] Delellis 10,867,263 claim 1 “establishing, in a switch of the at least one task assignment module, a communications connection between the task and each of the agents” (see revised rejection).
Applicant argues with respect to 101, that claim 1 is a particular machine or apparatus, since it recites computer processor communicating with task assignment system, and has a new limitation of “wherein” switching component for establishing connection between a task and an agent. Remarks, pages 27-28. In response, Examiner respectfully disagrees. These elements are addressed in the revised 101. First, just reciting a “computer” is an additional element – but is treated as “apply it [the abstract idea] on a computer.” See MPEP 2106.05f. Moreover, the claims here are directed to a computer “obtaining” historical task assignments; “determining” a second pairing strategy; and determining a first performance measurement. There is a “wherein” statement in the last limitation explaining that the performance is determined by “establishing, in at least one switching component of the task assignment system, at least one connection between a task and an agent.” It is not explicitly clear if this method claim even positively recites these features – or if the connection was established prior to determining the performance measurement. Nonetheless, to extent it is an additional element, it is addressed in the revised 101 rejection above. Just reciting that the callers are placed in contact with a worker, which is how performance of workers handling calls/complaints is conducted, does not result in eligibility in the manner claimed, nor does this result in “Enfish” computing improvement (contrary to Applicant’s argument, page 29). Applicant also adds additional argument that each limitation must be shown as non-conventional for the claim to still be ineligible. Remarks, page 30. In response, Examiner respectfully disagrees. With regards to step 2B, only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. In addition, a new citation for one of the new limitations is provided since it represents a conventional computing activity. 
Applicant argues with respect to 103, that Chishti ‘671 and Chishti ‘795 (applied in the 103 rejection) - falls under the “common inventor” exception under “102b2”. Remarks, pages 31-32. In response, Examiner respectfully disagrees. This application has an earliest priority date of 2/5/20. The Chishti ‘671 and Chishti ‘795 references were published on 12/21/17 and 10/30/18. Since the publication dates are “prior” to the priority date here, the art qualifies under 102(a)(1). 

    PNG
    media_image1.png
    421
    700
    media_image1.png
    Greyscale

Under 102(a)(1), 102(b)(1)(A) is the exception which is a “grace period disclosure by inventor.” Here, the disclosures on 12/21/17 and 10/30/18 are not within the “grace period” of 1 year. Accordingly, the 102(b)(1)(A) exception does not apply and Chishti ‘671 and Chishti ‘795 are still prior art.
Applicant then argues that Chishti ‘671 and Chishti ‘795 have the same assignee (Afinit) and therefore are also not prior art under 102b2. Remarks, pages 31-32. In response, Examiner respectfully disagrees. This application has an earliest priority date of 2/5/20. The Chishti ‘671 and Chishti ‘795 references were published on 12/21/17 and 10/30/18. Since the publication dates are “prior” to the priority date here, the art qualifies under 102(a)(1). Under 102(a)(1), there is no exception for “commonly owned disclosures.” Accordingly, Chishti ‘671 and Chishti ‘795 qualify as prior art still.
See MPEP 2151 “Additionally, AIA  35 U.S.C. 102(b)(2)(C) [commonly owned disclosures] provides that a disclosure made in a U.S. patent document shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2)  if, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person… This exception, however, only removes disclosures as prior art under AIA  35 U.S.C. 102(a)(2), namely, U.S. patent documents that were not published, but that were effectively filed, before the effective filing date of the claimed invention. This exception is not effective to except prior art that is also available under 35 U.S.C. 102(a)(1), that is, patents, printed publications, public uses, sale activities, or other publicly available disclosures published or occurring before the effective filing date of the claimed invention.” 
	The remaining arguments are moot in light of the revised rejections above applying art to the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619